Beck, J.
(dissenting). — I cannot concur in the foregoing decision. In my opinion, it cannot be fairly inferred, from the language of the instructions, that the court intended to direct the jury to find in favor of plaintiff for services rendered before departments of the government at Washington. The instructions taken together, in the light of the pleadings and evidence, appear to me clearly to limit the liability of the defendant for services rendered in taking proofs, and for other like services in the county.
The petition makes no claim for any other services. It does not appear that defendanc’s counsel in the court below did, during the trial, or at any time since, suppose that any claim was made, or any recovery was had, for any other services ; and it is only by a construction of the language of the instructions that such a conclusion is arrived at, a construction which, in my opinion, is unwarranted by their, express language. 1 have great doubts as to plaintiff’s right to recover, except as an agent appointed under the act of April 8th, 1862, and for the compensation therein fixed. This doubt would ripen into conviction were it in accordance with the opinion of my brothers, and I would, in that case, consent upon that ground to a reversal of the cause. But if the position of my brothers be true, that plaintiff can recover for services rendered in the county in taking proofs under the employment of the supervisors, I am clearly of the opinion that the judgment of the District Court should be affirmed.